            Case 1:20-mj-00106-RMM Document 2 Filed 06/05/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :        MISC. NO.
               v.                             :
                                              :
                                              :
MAXINE WILLIAMS,                              :       Filed Under Seal
                                              :
               Defendant.                     :

                   GOVERNMENT’S MOTION TO SEAL
           CRIMINAL COMPLAINT, SUPPORTING AFFIDAVIT, AND
      RELATED DOCUMENTS, AND MEMORANDUM IN SUPPORT THEREOF

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully moves this Court for an Order directing that the Criminal

Complaint, Affidavit in support thereof, and related documents, and this Motion and the Court’s

Order sealing the aforesaid documents be placed under seal until the Defendant is arrested. In

support of this motion, the United States represents the following:

       1.      Immediate public disclosure of the complaint, supporting affidavit, and related

documents would alert the Defendant of the extent of the government’s investigation. Although

the Defendant is a U.S. citizen, she was born in Belize and could potentially flee from the United

States or take other measures to avoid apprehension.

       2.      Accordingly, the government submits that these facts present an extraordinary

situation and a compelling governmental interest that justify sealing of the affidavit and related

documents until the existence and particulars of the affidavit must be disclosed, pursuant to the

government’s legal obligations, to counsel for the defendant, who may be arrested in the future.
         Case 1:20-mj-00106-RMM Document 2 Filed 06/05/20 Page 2 of 3




       WHEREFORE, the government respectfully requests that this motion be granted.

                                          Respectfully submitted,

                                          MICHAEL R. SHERWIN
                                          ACTING UNITED STATES ATTORNEY
                                          N.Y. Bar No. 4444188


Date: June 4, 2020                 By:       /s/ Kondi J. Kleinman
                                          Kondi Kleinman
                                          Assistant United States Attorney
                                          California Bar No. 241277
                                          Kondi.kleinman2@usdoj.gov
                                          555 4th Street, N.W., Room 5245
                                          Washington, D.C. 20001
                                          (202) 252-6887
          Case 1:20-mj-00106-RMM Document 2 Filed 06/05/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :       MISC. NO.
               v.                              :
                                               :
                                               :
MAXINE WILLIAMS,                               :       Filed Under Seal
                                               :
               Defendant.                      :

                                               ORDER

       This matter comes before the Court upon the Government's Motion to Seal Criminal

Complaint, Supporting Affidavit, and Related Documents in the above-captioned case. For the

reasons stated therein, it is this 5th day of June, 2020,

       ORDERED that the government’s Motion to Seal is granted and the Criminal Complaint,

Affidavit in support thereof, and related documents in this case, shall be sealed, and the Motion to

Seal and this Order shall be sealed until further Order of the Court.



                                               _______________________________________
                                               HONORABLE ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE
